Title: From James Madison to William Lambert, 6 January 1806 (Abstract)
From: Madison, James
To: Lambert, William


                    § To William Lambert. 6 January 1806, Washington. “There has been more delay in answering your letter of Decr. 23. than was intended. But besides the peculiar press of business which contributed to it, I was willing to take the chance of falling in with

you, and communicating verbally my regret that you should be out of employment, without any prospect of a place, depending on my arrangements. There is not at this time any vacancy in the Dept. of State, nor do I foresee that one is likely soon to happen; and if it should, there would be the greater impropriety in my encouraging you to rely on it, as there is not only already a long list of competitors, some of them with good pretensions, but there are required in a certain portion, qualifications of a peculiar sort, which are often not joined to others adapted to the business in the other Depts. I allude more particularly to a knowledge of some of the modern languages, of which there has been a deficiency in the Dept. which has increased much the trouble of the Cheif Clerk & myself, on occasions when neither could conveniently spare it.”
                